ON REHEARING.
Stephens, J.
The commission held that “there is evidence that the employee is in fact totally disabled, the opinion of the physician as to the probable reduction in earning capacity on account of the disability is not conclusive, but is merely indicative of the fact that there is disability.” While the commission does hold that the disability is such that the employee has not been able “to secure work suitable to his impaired condition,” the commission holds that “the evidence shows that the employee in fact is totally incapacitated for competitive labor.” A proper construction of this finding is that the employee, by reason of his physical handicap, is unable to work in the sense of inability to work as used in the compensation act. In the Hurt case, supra, the commissioner who heard the case found that the.testimony showed that the injured employee, “due to his impaired physical condition, which was caused by said injury, has been unable to earn any money at all,” and that he is entitled to compensation under section 31 “until he is physically able to return to work, or until such time as employment can be furnished him by the employer, or through his own efforts he can secure employment.” The full commission affirmed this award of the commissioner and stated that the commissioner’s “award was not based on a change in physical condition but on change in the actual earnings of the employee,” and that “Hurt clearly had a change in his earning capacity and, being unable to secure work suitable to his impaired con-' dition, is entitled to compensation under section 31 as for temporary total disability, since he has no earnings at all.” The commission in the Hurt case did not find a physical impairment that prevented the employee from labor. The commission in the case under consideration found that the claimant had suffered a total incapacity to work, due to his physical condition.

Judgment adhered to on rehearing.


Jenlcins, P. J., and Button, J., concur.